     Case 5:19-cv-01312-KK Document 38 Filed 11/17/20 Page 1 of 2 Page ID #:151




1

2

3

4

5

6

7
                           UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10    BOARD OF TRUSTEES OF THE             ) CASE NO. 5:19-cv-01312-KK
      INLAND EMPIRE IBEW-NECA              )
11    DEFINED CONTRIBUTION TRUST
      FUND; BOARD OF TRUSTEES OF )
12    THE INLAND EMPIRE IBEW-NECA ) [PROPOSED] JUDGMENT
      HEALTH PLAN; BOARD OF                )
13    TRUSTEES OF THE RIVERSIDE            )
      COUNTY ELECTRICAL
14    EDUCATIONAL AND TRAINING             )
15    TRUST FUND; BOARD OF                 )
      TRUSTEES OF THE LOCAL 477,           )
16    I.B.E.W.-SOUTHERN SIERRAS            )
      CHAPTER, N.E.C.A. EDUCATIONAL
17    AND TRAINING TRUST FUND;             )
      BOARD OF TRUSTEES OF THE             )
18    INLAND EMPIRE IBEW-NECA              )
      LABOR-MANAGEMENT                     )
19    COOPERATION COMMITTEE
      TRUST; BOARD OF TRUSTEES OF )
20    THE ADMINISTRATIVE                   )
21
      MAINTENANCE FUND; LOCAL              )
      UNION NO. 440 INTERNATIONAL )
22    BROTHERHOOD OF ELECTRICAL )
      WORKERS; AND LOCAL UNION
23    NO. 477 INTERNATIONAL                )
      BROTHERHOOD OF ELECTRICAL )
24    WORKERS,                             )
25                                         )
                   Plaintiffs,
                                           )
26          v.                             )
27                                         )
      CICO Electrical Contractors, Inc., a )
28    California corporation,
                                            1
                                       -1- JUDGMENT
                                 [PROPOSED]
     Case 5:19-cv-01312-KK Document 38 Filed 11/17/20 Page 2 of 2 Page ID #:152




1                  Defendant.
2
                                               )

3           This action having been commenced on July 17, 2019, and the Court having
4     approved the Stipulation for Entry of Judgment in favor of Plaintiffs, and for good cause
5     shown,
6           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
7     Plaintiffs BOARD OF TRUSTEES OF THE INLAND EMPIRE IBEW-NECA
8     DEFINED CONTRIBUTION TRUST FUND; BOARD OF TRUSTEES OF THE
9     INLAND EMPIRE IBEW-NECA HEALTH PLAN; BOARD OF TRUSTEES OF THE
10    RIVERSIDE COUNTY ELECTRICAL EDUCATIONAL AND TRAINING TRUST
11    FUND; BOARD OF TRUSTEES OF THE LOCAL 477, I.B.E.W.-SOUTHERN
12    SIERRAS CHAPTER, N.E.C.A. EDUCATIONAL AND TRAINING TRUST FUND;
13    BOARD OF TRUSTEES OF THE INLAND EMPIRE IBEW-NECA LABOR-
14    MANAGEMENT COOPERATION COMMITTEE TRUST; BOARD OF TRUSTEES
15    OF THE ADMINISTRATIVE MAINTENANCE FUND; LOCAL UNION NO. 440
16    INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS; and LOCAL
17    UNION NO. 477 INTERNATIONAL BROTHERHOOD OF ELECTRICAL
18    WORKERS shall recover from Defendant CICO ELECTRICAL CONTRACTORS,
19    INC., a California corporation, the amount of: $265,950.98 ($349,588.67 minus a credit
20    of $83,637.69).
21

22

23    DATED: November 17, 2020              _____________________________
24                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
25

26

27

28
                                               2
                                          -2- JUDGMENT
                                    [PROPOSED]
